—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered May 2, 1995, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
*315Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record of the plea proceedings unequivocally demonstrates that his waiver of the right to appeal, which expressly encompassed all pretrial suppression rulings, was voluntarily, knowingly, and intelligently entered (see, People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). Accordingly, the current challenges to the court’s suppression ruling set forth in the defense counsel’s brief and in the defendant’s supplemental pro se brief are not properly presented for appellate review (see, People v Lyle, 221 AD2d 475; People v Velasquez, 181 AD2d 751). Rosenblatt, J. P., Sullivan, Copertino and Joy, JJ., concur.